DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a distributed device for detecting groundwater based on nuclear magnetic resonance, comprising: an aerial reception apparatus configured to receive the magnetic resonance signal indicating groundwater; and 10a control apparatus comprising a first wireless module and a main control-display module, wherein the main control-display module is configured to configure an operation state and a parameter for the distributed device, transmit the operation state and the parameter via the first wireless module, acquire the magnetic resonance signal received by the aerial reception apparatus via the first wireless module, and display the acquired magnetic resonance signal in combination with the remaining limitations of the claim.
With respect to claim 9, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a distributed method for detecting groundwater based on nuclear magnetic resonance, comprising: providing an aerial reception apparatus, and filling an array cooled coil sensor in the aerial reception apparatus with liquid nitrogen for refrigeration; turning on the excitation apparatus, the plurality of polarization apparatuses and 10the aerial reception apparatus; setting, in a control apparatus, a parameter for an excitation transmitter in the excitation apparatus, parameters for polarization transmitters respectively in the plurality of polarization apparatuses and a parameter for a multi-channel receiver in the aerial reception apparatus; and controlling the aerial reception apparatus to fly to a preset position; 15for each of the plurality of polarization apparatuses, determining, by a first position analysis module together with a second position analysis module of the polarization apparatus, a position of the array cooled coil sensor relative to a polarization coil in the polarization apparatus, wherein a polarization transmitter in the polarization apparatus switches to a mode of waiting for output in a case that the array cooled coil sensor is in coverage of the 20polarization coil, and a polarization transmitter in the polarization apparatus remains in a standby mode in a case that the array cooled coil sensor is beyond coverage of the polarization coil; generating, by the polarization transmitter switching to the mode of waiting for output, a polarization current flowing through the polarization coil to polarize groundwater to 25enhance a magnetic resonance signal indicating groundwater; when polarization is finished, turning off the polarization transmitter; outputting, by the excitation transmitter, an alternating current with a local Larmor frequency flowing through an excitation coil in the excitation apparatus to excite groundwater in combination with the remaining limitations of the claim. 
With respect to claims 2-8 and 10, the claims have been found allowable due to their dependency to claims 1 and 9 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different devices to detect groundwater. The closes prior art cited, not relied upon is Song et al. (US 2014/0035578 A1). Song discloses an NMR well logging device as seen on Figure 4 to analyze subterranean formation including ground water contamination monitoring (see paragraph 0047). However, Song fails to disclose the details of the device combination as stated above including aerial and wireless equipment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866